United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Honolulu, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Kevin L. Card, for the appellant
Office of Solicitor, for the Director

Docket No. 15-0393
Issued: July 1, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 9, 2014 appellant, through his representative, filed a timely appeal from an
Office of Workers’ Compensation Programs’ (OWCP) decision dated July 14, 2014. Because
more than 180 days has elapsed between the last merit decision dated May 16, 2013 and the
filing of this appeal on December 9, 2014, the Board lacks jurisdiction to review the merits of
appellant’s claim pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3.2
ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration was untimely filed and did not demonstrate clear evidence of error.
1
2

5 U.S.C. §§ 8101-8193.

Appellant thereby requested oral argument pursuant to section 501.5(6) of the Board’s Rules of Procedure; 20
C.F.R. § 501.5(6). The Board denied appellant’s request in a May 27, 2015 order, finding that his arguments could
be fully and fairly addressed based on a review of the case record. Order Denying Request for Oral Argument,
Docket No. 15-0393 (issued May 27, 2015).

FACTUAL HISTORY
This is the second appeal before the Board.3 Appellant, a 56-year-old letter carrier, filed
a Form CA-2 claim for benefits on August 13, 2007, alleging that his preexisting right knee
condition was aggravated by factors of his employment. He worked 28 years standing and
walking in his job as a letter carrier. Appellant underwent total right knee arthroplasty surgery
on May 29, 2007. The procedure was performed by Dr. John C. Baker, Board-certified in
orthopedic surgery.
By decision dated February 27, 2008, OWCP denied the claim, finding that appellant
failed to submit medical evidence sufficient to establish that his claimed right knee condition was
causally related to factors of employment. By decision dated September 19, 2008, an OWCP
hearing representative set aside the February 27, 2008 denial and remanded the case to OWCP to
refer appellant to an orthopedic specialist for a second opinion examination on whether the
claimed aggravation of osteoarthritis of the right knee was causally related to employment
factors and whether the total knee replacement performed on May 29, 2007 was necessitated by a
work-related condition.
In order to determine whether appellant’s preexisting right knee arthritis was aggravated
by employment factors, and whether the May 2007 right knee arthroplasty was necessitated by
his employment, OWCP referred him to Dr. Lawrence Blumberg, Board-certified in orthopedic
surgery, for a second opinion examination. He found that appellant’s complaints of right knee
pain were due to his preexisting right knee osteoarthritis, not his work duties. Dr. Blumberg,
noting x-ray results dated October 4, 2006, stated that appellant’s right knee arthritis developed
over years and probably began with the 1977 anterior cruciate ligament injury. He stated that
appellant’s degenerative arthritis of the knee had progressed over time with normal activities of
daily living and was not causally related to his job as a postal worker. Dr. Blumberg opined that
appellant’s arthritis condition was due to the development of degenerative changes consistent
with his age and level of activity, and the prior, nonwork-related anterior cruciate ligament tear.
He further found that his May 2007 total knee replacement surgery was not related to any workrelated condition, but was due to age and the onset of degenerative osteoarthritis.
By decision dated January 13, 2009, OWCP denied appellant’s claim, finding that the
medical evidence was not sufficient to establish that appellant’s claimed preexisting, right knee
osteoarthritic condition was causally related to factors of his employment and that his May 2007
knee surgery was not necessitated by an accepted condition. By decision dated April 12, 2010,
an OWCP hearing representative affirmed the January 13, 2010 decision.
In a May 20, 2010 report, Dr. Samy F. Bishai, Board-certified in orthopedic surgery,
stated that appellant’s work as a letter carrier entailed a great deal of walking and standing,
which caused him to have intermittent, progressively worsening symptoms in his right knee over
the years, which culminated in the May 29, 2007 total right knee replacement surgery. He
advised that appellant’s job required him to walk for long distances on his mail route, while
carrying a satchel of mail, and that this type of work resulted in the development of his right
knee degenerative arthritis condition. Dr. Bishai further opined that appellant’s May 29, 2007
3

See Docket No. 11-196 (issued November 3, 2011).

2

total right knee replacement surgery was directly related to and caused by his work-related
degenerative arthritis condition.
By decision dated January 21, 2011, OWCP denied modification. In a decision dated
November 3, 2011,4 the Board set aside the January 21, 2011 decision, finding that there was a
conflict in the medical opinion evidence between Dr. Bishai and Dr. Blumberg regarding
whether appellant’s preexisting, arthritic right knee condition was causally related to
employment factors, and whether his May 29, 2007 surgery was necessitated by a work-related
condition. It therefore remanded the case to OWCP for referral to an impartial medical specialist
to resolve the conflict, to be followed by a de novo decision. The complete facts of this case are
set forth in the Board’s November 3, 2011 decision and are herein incorporated by reference.
In order to resolve the conflict in the medical evidence, OWCP scheduled appellant for a
referee medical examination with Dr. Lawrence M. Gnage, Board-certified in orthopedic
surgery. In a report dated January 25, 2012, he stated that there was no established medical
certainty showing a link between a great deal of walking and the development of osteoarthritis in
any joint. Dr. Gnage asserted that there was a well-known medical relationship between
previous trauma to the knee and the development of traumatic or early osteoarthritis and that
appellant clearly had a preexisting condition in his right knee that was predisposed to the
development of osteoarthritis. He further opined that the anterior cruciate injury appellant
sustained earlier in his life would be expected to increase his probability of developing
osteoarthritis. Dr. Gnage stated that, regardless of how much walking appellant did in his job as
a letter carrier or in any other capacity, this would not provide a basis for evaluating long-term
walking as a cause for the development of osteoarthritis. He noted that there was no evidence of
any osteoarthritis in appellant’s left leg. Dr. Gnage concluded that there was no evidence that
appellant’s job as a letter carrier was the cause of the development of his osteoarthritis or the
need for a total knee replacement.
By decision dated February 14, 2012, OWCP denied the claim based on Dr. Gnage’s
impartial medical opinion, finding that appellant did not establish that his right knee condition
was causally related to factors of employment and that his total right knee replacement was
causally related to an accepted condition.
In a report dated May 7, 2012, Dr. Bishai essentially reiterated the findings, conclusions,
and opinions he expressed in his May 20, 2010 report.
On December 12, 2012 appellant requested an oral hearing, which was held on
April 3, 2013.
By decision dated May 16, 2013, an OWCP hearing representative affirmed the
February 14, 2012 decision.
Appellant’s representative requested reconsideration on May 14, 2014.

4

Id.

3

By decision dated June 9, 2014, OWCP denied appellant’s application for review, finding
that it neither raised substantive legal questions nor included new and relevant evidence
sufficient to require OWCP to review its prior decision.
On July 1, 2014 OWCP received a letter dated June 23, 2014, from appellant’s
congressional representative. This letter noted that appellant’s right knee claim had been denied.
He advised OWCP that he was seeking “thorough consideration” of appellant’s case.
In a letter received by OWCP on July 1, 2014, appellant provided a description of his job
duties as a letter carrier, his employment history, and his own explanation as to why he believed
his federal employment caused his diagnosed conditions. He also indicated that he had been
given cortisone injections to ameliorate the pain in his right knee.
In an October 4, 2006 report, received by OWCP on July 7, 2014, Dr. Lawrence A.
Gaulkin, a specialist in family medicine, related that appellant was experiencing increasing,
aching pain in the infrapatellar anterior areas of both legs with walking. He stated that on
examination of the lower extremities he showed no significant deformity, edema, discoloration,
tenderness, or effusion of the knee joints.
In a report dated November 2, 2006, received by OWCP on July 7, 2014, Dr. Baker
stated that appellant worked as a mailman and had a nonservice-connected right knee problem.
He advised that appellant had undergone multiple surgeries on his right knee after being involved
in an automobile accident about six years prior. Dr. Baker rated his pain as a level 4 on a scale
of 1 to 10.
In a report dated October 13, 2008, received by OWCP on July 7, 2014, Dr. David
Thompson, Board-certified in orthopedic surgery, stated that appellant underwent a right total
knee replacement in July 2007 and had ruptured his patellar tendon four months later while
playing golf. He advised that appellant underwent ameliorative surgery in December 2007.
Dr. Thompson stated that he had sustained no additional injuries since that time but had a
profound weakness of knee extension. Appellant believed that the deformity he acquired while
golfing in December 2007 had persisted despite his subsequent surgery. Dr. Thompson advised
that on examination appellant had a slightly antalgic gait but did not have a significant limp. He
felt functional in his motion. Appellant was not in any pain, but did experience difficulty getting
up from his chair, squatting down, or getting low. Dr. Thompson noted that appellant’s patella
was quite high and that there was an obvious gap between the patella and the tibial tubercle.
In an April 3, 2009 report, received by OWCP on July 7, 2014, Dr. Baker noted that
appellant underwent a right total knee arthroplasty on May 29, 2007 due to arthritis in his right
knee. He opined that the arthritis was exacerbated due to 28½ years walking a mail route with a
heavy mailbag and many years of overtime abusing the same knee while performing his duties.
In addition to the medical reports listed above, appellant submitted an April 10, 2012
online article from the Arthritis Foundation, received by OWCP on July 7, 2014, which
discussed the causes of arthritis.
By letter dated July 11, 2014, OWCP informed appellant’s congressional representative
that it had received appellant’s request for reconsideration and was in the process of assigning
4

the case for review, along with any supporting evidence and/or legal argument, and would render
a new decision in accordance with applicable laws, regulations, and procedures.
By decision dated July 14, 2014, OWCP denied appellant’s request for reconsideration
without a merit review, finding that it was untimely and failed to submit factual or medical
evidence sufficient to establish clear evidence of error. It stated that appellant was required to
present evidence which showed that OWCP made an error, and that there was no evidence
submitted that showed that its final merit decision was in error.
LEGAL PRECEDENT
Section 8128(a) of FECA5 does not entitle an employee to a review of an OWCP decision
as a matter of right.6 This section, vesting OWCP with discretionary authority to determine
whether it will review an award for or against compensation, provides:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”
OWCP, through its regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a).7 As one such limitation, OWCP has stated that
it will not review a decision denying or terminating a benefit unless the application for review is
filed within one year of the date of that decision.8 The Board has found that the imposition of
this one-year time limitation does not constitute an abuse of the discretionary authority granted
by OWCP under 5 U.S.C. § 8128(a).9
In those cases where a request for reconsideration is not timely filed, the Board had held
however that OWCP must nevertheless undertake a limited review of the case to determine
whether there is clear evidence of error pursuant to the untimely request.10 OWCP procedures
state that it will reopen an appellant’s case for merit review, notwithstanding the one-year filing
5

5 U.S.C. § 8128(a).

6

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

7

Thus, although it is a matter of discretion on the part of OWCP as to whether to review an award for or against
payment of compensation, OWCP has stated that a claimant may obtain review of the merits of a claim by:
(1) showing that OWCP erroneously applied or interpreted a point of law; or (2) advancing a relevant legal
argument not previously considered by it; or (3) constituting relevant and pertinent new evidence not previously
considered by OWCP. See 20 C.F.R. § 10.606(b).
8

20 C.F.R. § 10.607(b).

9

See cases cited supra note 4.

10

Rex L. Weaver, 44 ECAB 535 (1993).

5

limitation set forth in 20 C.F.R. § 10.607(b), if appellant’s application for review shows “clear
evidence of error” on the part of OWCP.11
To establish clear evidence of error, an appellant must submit evidence relevant to the
issue which was decided by OWCP.12 The evidence must be positive, precise, and explicit and
must be manifested on its face that it committed an error.13 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.14 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.15 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.16 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of OWCP’s decision.17 The Board makes an
independent determination of whether an appellant has submitted clear evidence of error on the
part of OWCP such that it abused its discretion in denying merit review in the face of such
evidence.18
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
It issued its most recent merit decision in this case on May 16, 2013. OWCP received
appellant’s request for reconsideration on July 1, 2014. Thus, the request was untimely as it fell
outside of the one-year time limit.
The Board finds that appellant’s July 1, 2014 request for reconsideration failed to show
clear evidence of error. Appellant submitted reports from Drs. Gaulkin, Baker and Thompson,
who stated findings on examination, advised that they had treated appellant for right knee pain,
and generally indicated that his right knee condition was aggravated by his years of working as
mail carrier. These reports are of limited probative value as they did not provide a reasoned
medical opinion on the relevant issue; i.e., whether appellant sustained a right knee condition
caused or aggravated by employment factors. None of the reports appellant submitted with his
11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5 (October 2011).

12

See Dean D. Beets, 43 ECAB 1153 (1992).

13

See Leona N. Travis, 43 ECAB 227 (1991).

14

See Jesus D. Sanchez, supra note 6.

15

See supra note 13.

16

See Nelson T. Thompson, 43 ECAB 919 (1992).

17

Leon D. Faidley, Jr., supra note 6.

18

Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).

6

request are of sufficient probative value to shift the weight of the evidence in favor of the
claimant and raise a substantial question as to the correctness of OWCP’s decision.
The Board also finds that the April 10, 2012 online article from the Arthritis Foundation
which appellant submitted does not constitute medical evidence under section 8101(2) and has
no probative value. Therefore, appellant has failed to demonstrate clear evidence of error on the
part of OWCP.
On appeal appellant’s representative argues that OWCP erred by not addressing the
May 14, 2014 request for reconsideration submitted by his representative, and by addressing the
documentation submitted by appellant which it received on July 1, 2014 instead. This assertion
is not correct, as the record reflects that OWCP issued a nonmerit decision on June 9, 2014 in
response to the May 14, 2014 request for reconsideration.
OWCP reviewed the evidence appellant submitted and properly found it to be insufficient
to shift the weight of the evidence in favor of appellant. Consequently, the evidence submitted
by appellant on reconsideration is insufficient to establish clear evidence of error on the part of
OWCP such that it abused its discretion in denying merit review. The Board finds that OWCP
properly denied further merit review.
CONCLUSION
The Board finds that appellant has failed to submit evidence establishing clear error on
the part of OWCP in his reconsideration request dated July 1, 2014. Inasmuch as appellant’s
reconsideration request was untimely filed and failed to establish clear evidence of error, OWCP
properly denied further review on July 14, 2014.

7

ORDER
IT IS HEREBY ORDERED THAT the July 14, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 1, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

